Citation Nr: 0721362	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral shoulders, back, and hands.

2.  Entitlement to service connection for a right little 
finger disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1949 to January 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  
At the hearing, the Board granted a motion to advance this 
case on the docket due to the veteran's age.  38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

At the May 2007 Travel Board hearing, the veteran testified 
that he had been receiving treatment for his claimed 
disabilities at the VA Medical Center (VAMC) in Dallas, Texas 
since 1995.  The undersigned explained that the RO could 
request those records, and the veteran signed and submitted a 
VA Form 21-4138 waiving RO consideration of the records 
obtained.  

A review of the record shows the RO subsequently obtained 
outpatient treatment records from the Dallas VAMC; dated from 
April 2003 to December 2006.  Unfortunately, no treatment 
records dated prior to April 2003 are included in the claims 
file and there is no indication that such records were ever 
requested and were not available.  Pursuant to the VCAA, the 
RO and the Board are obligated to ensure that all potentially 
relevant medical records are obtained and associated with the 
claims file.

In this context, the Board notes that an April 2003 VA 
outpatient treatment record reflects the veteran was an 
established patient presenting for follow-up with several 
diagnoses, including chronic low back pain and degenerative 
joint disease.  There is no indication, however, when this 
diagnosis was rendered or the veteran's symptoms or medical 
history that led to the diagnosis.  Therefore, since the 
veteran has indicated that he received treatment for his 
claimed disabilities at the Dallas VAMC since 1995, and the 
treatment records included in the evidentiary record reflect 
some form of treatment and diagnosis pertinent to this appeal 
prior to April 2003, the Board finds that additional medical 
records should be requested.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.	Obtain records of treatment of the veteran at 
the Dallas VA Medical Center from 1995 to April 
2003, and from December 2006 to the present.  
Any unsuccessful attempts to obtain these 
records should be documented in the claims 
folder.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



